Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Stupp on 5/7/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method for determining coefficients in a representation of coil sensitivities and MR information associated with a sample, comprising:
	by a computer:
	acquiring, from a measurement device or memory, magnetic resonance (MR) signals associated with the sample;
	accessing a predetermined set of coil magnetic field basis vectors, wherein coil sensitivities of coils in the measurement device are represented by weighted superpositions of the predetermined set of coil magnetic field basis vectors using the coefficients, and wherein the predetermined coil magnetic field basis vectors are solutions to Maxwell’s equations; and
	solving a nonlinear optimization problem for the MR information associated with the sample and the coefficients in the representation of coil sensitivities based at least in part on: a forward model that uses the MR information as inputs and simulates response physics of the sample to output computed MR signals corresponding to the MR signals, the coefficients 

13.      (Currently Amended) A computer, comprising:
	an interface circuit configured to communicate with a measurement device;
	memory configured to store program instructions; and

		acquiring, from the measurement device or the memory, magnetic resonance (MR) signals associated with a sample;
		accessing a predetermined set of coil magnetic field basis vectors, wherein coil sensitivities of coils in the measurement device are represented by weighted superpositions of the predetermined set of coil magnetic field basis vectors using the coefficients, and wherein the predetermined coil magnetic field basis vectors are solutions to Maxwell’s equations; and
	solving a nonlinear optimization problem for the MR information associated with the sample and the coefficients in the representation of coil sensitivities based at least in part on: a forward model that uses the MR information as inputs and simulates response physics of the sample to output computed MR signals corresponding to the MR signals, the coefficients 

23.	(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with a computer, the computer-readable storage medium configured to store program instructions that, when executed by the computer, cause the computer to perform operations comprising:
	acquiring, from a measurement device or memory, magnetic resonance (MR) signals associated with a sample;
	accessing a predetermined set of coil magnetic field basis vectors, wherein coil sensitivities of coils in the measurement device are represented by weighted superpositions of the predetermined set of coil magnetic field basis vectors using the coefficients, and wherein the predetermined coil magnetic field basis vectors are solutions to Maxwell’s equations; and
 and the coefficients in the representation of coil sensitivities based at least in part on: a forward model that uses the MR information as inputs and simulates response physics of the sample to output computed MR signals corresponding to the MR signals, the coefficients 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 13, and 23, the prior art of record fails to teach or suggest solving a nonlinear optimization problem for the MR information associated with the sample and the coefficients in the representation of coil sensitivities based at least in part on: a forward model that uses the MR information as inputs and simulates response physics of the sample to output computed MR signals corresponding to the MR signals, the coefficients the MR signals and the predetermined set of coil magnetic field basis vectors, wherein the MR information comprises quantitative values of one or more MR parameters in voxels associated with the sample, which are specified by the MR signals, in combination with all other limitations of claims 1, 12, and 23, respectively.
Claims 2-11 and 13-22, definite and enabled by the specification, are allowed through a dependence on one of claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868